DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment filed on 6/11/2021.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
4.	The drawings are objected to because “a first guide rail” and “a second guide rail” (in claim 9) are not labeled in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 9 recites the limitation "the mechanical guiding feature" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. U.S. Pub. 2015/0289405 (hereinafter D1).
Regarding claim 1, D1, in the embodiment shown in figure 22, teaches an apparatus for coupling an information handling system server (1012; figure 22) to an electrical infrastructure of an information handling system rack (shown in figure 12), the apparatus comprising:  

a server-facing interface (1032; figures 21-22) on a first side (the side accommodating connector 1032) of the mechanical housing and comprising one or more server-facing electrical connectors (1032(1) and 1032(2)) each configured to electrically couple to a respective electrically-conductive feature (see par [0180]; “…electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”) of the 10information handling system server; 
a rack-facing interface (1028; figure 21) on a second side (same side with unit 1028) of the mechanical housing comprising one or more rack-facing electrical connectors (1028(1) and 1028(2)) each configured to electrically couple to a respective electrically-conductive feature (implicitly taught in figure 21) of the 15electrical infrastructure; and 
an intermediate electrical interface (see par [1076]; “…to allow the first connector 1032(1) to electrically interface with at least a first corresponding connector 1028(1) adjacent a rear of a receiving bay of a computing rack (not shown) ..as the FRU 1012 is being inserted into the receiving bay”)comprising one or more electrically-conductive conduits, each electrically- conductive conduit configured to electrically couple a server-facing electrical connector (1032(1) or 

However, in the embodiment shown in figure 22, D1 does not specifically teach a first adapter and a second adapter, wherein the first adapter includes: 
a first mechanical housing; 
a server-facing interface on a first side of the first mechanical housing and comprising one or more server-facing electrical connectors each configured to electrically couple to a respective electrically-conductive feature of the information handling system server; and 
a rack-facing interface on a second side of the first mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective server-facing electrical connector of the second adapter; and 
wherein the second adapter includes: 
a second mechanical housing; 
a server-facing interface on a first side of the second mechanical housing and comprising one or more server-facing electrical connectors each configured to  electrically couple to a respective rack-facing electrical connector of the first adapter; and 
a rack-facing interface on a second side of the second mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective electrically-conductive feature of the electrical infrastructure; and an intermediate electrical interface comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple a server-facing electrical connector of the second adapter to a corresponding rack-facing electrical connector of the first adapter in order to electrically couple electrically-conductive features of the electrical infrastructure to respective electrically-conductive features of the information handling system server when the first adapter is mechanically engaged with the information handling system server and the second adapter is mechanically engaged with the electrical infrastructure.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In a second embodiment shown in figure 37, D1 suggests a first adapter (1208; figure 37) and a second adapter (1608; figure 37), wherein the first adapter includes: 
a first mechanical housing (housing of 1208; see figure 37); 
a server-facing interface (see label in above figure 37) on a first side (see label in above figure 37) of the first mechanical housing and comprising one or more server-facing electrical connectors (see label in above figure 37) each configured to electrically couple to a respective electrically-conductive feature (implied) of an information handling system server (implied); and 
a rack-facing interface (see label in above figure 37) on a second side (see label in above figure 37) of the first mechanical housing comprising one or more rack-facing electrical connectors (see label in above figure 37) each configured to electrically couple to a respective server-facing electrical connector (1612; figure 37) of the second adapter; and 
wherein the second adapter includes: 
a second mechanical housing (housing of 1608; figure 37); 
a server-facing interface (see label in above figure 37) on a first side (see label in above figure 37) of the second mechanical housing and comprising one or more server-facing electrical connectors (1612; figure 37) each configured to electrically couple to a respective rack-facing electrical connector (see figure 37 and par [0221]) of the first adapter; and 
a rack-facing interface (see label in above figure 37) on a second side (see label in above figure 37) of the second mechanical housing (1608) comprising one or more rack-facing electrical connectors (see label in above figure 37) each configured to electrically couple to a respective electrically-conductive feature (implicitly taught in figure 37) of the electrical infrastructure.

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the coupling apparatus shown in figure-22 embodiment of D1, to further comprise a first adapter and a second adapter such that all the respective connecting features would also be modified and connected/interfaced as suggested in the above figure-37 embodiment of D1, which would result in a first adapter and a second adapter, wherein the first adapter includes: 
a first mechanical housing; 
a server-facing interface on a first side of the first mechanical housing and comprising one or more server-facing electrical connectors each configured to and 
a rack-facing interface on a second side of the first mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective server-facing electrical connector of the second adapter; and 
wherein the second adapter includes: 
a second mechanical housing; 
a server-facing interface on a first side of the second mechanical housing and comprising one or more server-facing electrical connectors each configured to  electrically couple to a respective rack-facing electrical connector of the first adapter; and 
a rack-facing interface on a second side of the second mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective electrically-conductive feature of the electrical infrastructure; and an intermediate electrical interface comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple a server-facing electrical connector of the second adapter to a corresponding rack-facing electrical connector of the first adapter in order to first adapter is mechanically engaged with the information handling system server and the second adapter is mechanically engaged with the electrical infrastructure;
an intermediate electrical interface comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple a server-facing electrical connector of the second adapter to a corresponding rack-facing electrical connector of the first adapter in order to electrically couple electrically-conductive features of the electrical infrastructure to respective electrically-conductive features of the information handling system server when the first adapter is mechanically engaged with the information handling system server and the second adapter is mechanically engaged with the electrical infrastructure; to further enhance connection versatility for various types of electrical apparatuses.
Regarding claim 2, D1 also teaches the apparatus of claim 1, wherein the first side is opposite of the second side (see figure 21).  

Regarding claims 3-4, D1 also teaches the apparatus of claim 1 further comprising a mechanical guiding feature (guide pin 1029; figure 23 or mounting portion 1104; figure 22) mechanically coupled to the mechanical housing configured to enforce alignment (see par[0186]) of the apparatus to the information handling system rack when 5engaging the apparatus to the information handling system rack.  

Regarding claim 5, D1 also teaches the apparatus of claim 3, wherein the mechanical guiding feature comprises a mechanical feature (1104) configured to 15mechanically interact with a mechanical guide rail (1001; figure 22).
  
Regarding claim 6, D1 also teaches the apparatus of claim 1, wherein the rack-facing interface of the second adapter is configured to electrically couple and mechanically couple to a pre-wired interface structure (1600; alternatively shown in figure 37) of 20the information handling system rack.  

Regarding claim 7, D1 also teaches the apparatus of claim 1 further comprising a mechanical guiding feature (see par [0164]; “threading fasteners” through apertures 720; alternatively shown in figure 15) mechanically coupled to first mechanical housing configured to enforce alignment of the first adapter25first to the information handling system server when engaging the first adapter to the information handling system server.  

Regarding claim 8, D1 also teaches the apparatus of claim 7, wherein the mechanical guiding feature comprises a guide pin opening (720; figure 15) configured to mechanically interact with a corresponding guide pin (“threading fasteners”) of the information handling system server.  

Regarding claim 9, D1 also teaches the apparatus of claim 1, wherein the mechanical guiding feature comprises a first guide rail (1216; figure 37) attached to the first adapter and configured to mechanically interact with a second guide rail (1616; figure 37) attached to the second adapter (see par [0213]).  

Regarding claim 10, D1 also teaches the apparatus of claim 1, wherein the server- facing interface of the first adapter is configured to electrically couple and mechanically couple (see par [0180]; “…electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”) to the information handling system server.  
Regarding claim 11, claim 1 is the method equivalent of the apparatus claim 1.  Since, the apparatus has been shown to be obvious, the steps of operating the apparatus in this intended manner would also have been obvious by the teaching of D1. 

Regarding claim 12, D1 also teaches the method of claim 11, further comprising forming the server-facing interface of each adapter (1208 and 1608; figure 37) opposite of the rack-facing interface (see label in above figure 37).  

Regarding claim 13, D1 also teaches the method of Claim 11, further comprising forming a mechanical guiding feature (1220; figure 37) mechanically coupled to the first mechanical housing configured to enforce alignment (see par 0197]) of the apparatus first adapter to the information handling system rack when engaging the apparatus first adapter to the information handling system rack.  
Regarding claim 14, D1 also teaches the method of Claim 11, further comprising configuring the rack-facing interface of the second adapter to electrically couple and mechanically couple to a pre-wired interface structure (see above figure 37) of the information handling system rack.

Regarding claim 16, D1 also teaches the method of Claim 11, further comprising configuring the server-facing interface of the first adapter (1208; figure 37) to electrically couple and mechanically couple to the information handling system server (see figure 37 and par [0215] and [0218]).

Regarding claim 17, in the embodiment shown in figure 22, D1 teaches an information handling system rack comprising: 
an electrical infrastructure (constituted by electrical traces/wires/cables shown in figures 1, 2, 16 and 37); 
an information handling system server (1012; figure 22); and  
5a blind-mate assembly (see par [0180]; “…electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”; “the ports adjacent the rear portion 1014 of the FRU 1012” = blind-mate connector) for coupling an information handling system server (1012; figure 22) to an electrical infrastructure of an information handling system rack, the blind-mate assembly comprising: 
a mechanical housing (1050 + 1016; figure 21) comprising;  
electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”) of the information handling system 15server; 
a rack-facing interface (1028; figure 21) on a second side (same side with unit 1028) of the mechanical housing comprising one or more rack-facing electrical connectors (1028(1) and 1028(2)) each configured to electrically couple to a respective electrically conductive feature (implicitly taught in figure 21) 20of the electrical infrastructure; and 
an intermediate electrical interface (see par [1076]; “…to allow the first connector 1032(1) to electrically interface with at least a first corresponding connector 1028(1) adjacent a rear of a receiving bay of a computing rack (not shown) ..as the FRU 1012 is being inserted into the receiving bay”) comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple a server-facing electrical 25connector (1032(1) or (1032(2)) to a corresponding rack-facing electrical connector (1028(1) or (1028(2)) 

However, in the embodiment shown in figure 22, D1 does not specifically teach a first adapter and a second adapter, wherein the first adapter includes: 
a first mechanical housing; 
a server-facing interface on a first side of the first mechanical housing and comprising one or more server-facing electrical connectors each configured to electrically couple to a respective electrically-conductive feature of the information handling system server; and 
a rack-facing interface on a second side of the first mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective server-facing electrical connector of the second adapter; and 
wherein the second adapter includes: 
a second mechanical housing; 
a server-facing interface on a first side of the second mechanical housing and comprising one or more server-facing electrical connectors each configured to  electrically couple to a respective rack-facing electrical connector of the first adapter; and 
a rack-facing interface on a second side of the second mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective electrically-conductive feature of the electrical infrastructure; and an intermediate electrical interface comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple a server-facing electrical connector of the second adapter to a corresponding rack-facing electrical connector of the first adapter in order to electrically couple electrically-conductive features of the electrical infrastructure to respective electrically-conductive features of the information handling system server when the first adapter is mechanically engaged with the information handling system server and the second adapter is mechanically engaged with the electrical infrastructure.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In a second embodiment shown in figure 37, D1 suggests a first adapter (1208; figure 37) and a second adapter (1608; figure 37), wherein the first adapter includes: 
a first mechanical housing (housing of 1208; see figure 37); 
a server-facing interface (see label in above figure 37) on a first side (see label in above figure 37) of the first mechanical housing and comprising one or more server-facing electrical connectors (see label in above figure 37) each configured to electrically couple to a respective electrically-conductive feature (implied) of an information handling system server (implied); and 
a rack-facing interface (see label in above figure 37) on a second side (see label in above figure 37) of the first mechanical housing comprising one or more rack-facing electrical connectors (see label in above figure 37) each configured to electrically couple to a respective server-facing electrical connector (1612; figure 37) of the second adapter; and 
wherein the second adapter includes: 
a second mechanical housing (housing of 1608; figure 37); 
a server-facing interface (see label in above figure 37) on a first side (see label in above figure 37) of the second mechanical housing and comprising one or more server-facing electrical connectors (1612; figure 37) each configured to electrically couple to a respective rack-facing electrical connector (see figure 37 and par [0221]) of the first adapter; and 
a rack-facing interface (see label in above figure 37) on a second side (see label in above figure 37) of the second mechanical housing (1608) comprising one or more rack-facing electrical connectors (see label in above figure 37) each configured to electrically couple to a respective electrically-conductive feature (implicitly taught in figure 37) of the electrical infrastructure.

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the coupling apparatus shown in figure-22 embodiment of D1, to further comprise a first adapter and a second adapter such that all the respective connecting features would also be modified and connected/interfaced as suggested in the above figure-37 embodiment of D1, which would result in a first adapter and a second adapter, wherein the first adapter includes: 
a first mechanical housing; 
a server-facing interface on a first side of the first mechanical housing and comprising one or more server-facing electrical connectors each configured to and 
a rack-facing interface on a second side of the first mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective server-facing electrical connector of the second adapter; and 
wherein the second adapter includes: 
a second mechanical housing; 
a server-facing interface on a first side of the second mechanical housing and comprising one or more server-facing electrical connectors each configured to  electrically couple to a respective rack-facing electrical connector of the first adapter; and 
a rack-facing interface on a second side of the second mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective electrically-conductive feature of the electrical infrastructure; and an intermediate electrical interface comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple a server-facing electrical connector of the second adapter to a corresponding rack-facing electrical connector of the first adapter in order to first adapter is mechanically engaged with the information handling system server and the second adapter is mechanically engaged with the electrical infrastructure;
an intermediate electrical interface comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple a server-facing electrical connector of the second adapter to a corresponding rack-facing electrical connector of the first adapter in order to electrically couple electrically-conductive features of the electrical infrastructure to respective electrically-conductive features of the information handling system server when the first adapter is mechanically engaged with the information handling system server and the second adapter is mechanically engaged with the electrical infrastructure; to further enhance connection versatility for various types of electrical apparatuses.





Regarding claim 18, D1 also teaches the information handling system rack of claim 17, the blind-mate assembly further comprising a mechanical guiding feature (1220; figure 37) mechanically coupled to the first mechanical 5housing (1208) configured to enforce alignment (see par [0197]) of the first adapter to the information handling system rack when engaging the first adapter to the information handling system rack.  

Regarding claim 1019, D1 also teaches the information handling system rack of claim 17, wherein the rack- facing interface of the second adapter (1608; figure 37) is configured to electrically couple and mechanically couple to a pre-wired interface structure (see above figure 37) of the information handling system rack. 
 
Regarding claim 20, D1 also teaches the information handling system rack of claim 17, wherein the server- facing interface of the first adapter (1208; figure 37) is configured to electrically couple and mechanically couple to the information handling system 20server (see par [0180]; “…electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841